[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]










EXHIBIT 10.3




























Consultancy Services Agreement.




Falcon Capital Partners Limited







  June 7,  2019

 

 

 

 

 

 

 

 



 

Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong




--------------------------------------------------------------------------------

[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]




Weyland Tech  

85 Broad Steet, 16th Floor

New York, NY 1004

U.S.A.




Mr. Suen

We refer to our recent discussions in which the Weyland Tech (the “Company”) has
engaged us, Falcon Capital Partners Limited, a company incorporated under the
laws of Hong Kong, to provide services as a Consultant with respect to attract
investors for a private placement of shares in the Company.




1.

Definitions




“Closing” means the date on which a Transaction is completed. If funding is
received and accepted by you in more than one tranche, there may be multiple
Closings.




“Letter” means this letter and any appendices and schedules attached.




“Relevant Person” means subsidiaries, affiliates, directors, officers,
employees, consultants, agents of subsidiaries and affiliates and agents of
successors and assigns of Falcon Capital Partners Limited




“Selling Memorandum” means the note purchase agreement and all schedules
thereto.




2.

Consultancy Duties




We will provide you with the following services with respect to assisting the
Company in its endeavour to attract capital for a private placement of shares in
the Company (the “Transaction”):




-

Familiarising to the extent we deem it appropriate and feasible with Company’s
business, management, operations, finances and prospects;





Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong




--------------------------------------------------------------------------------

[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]




-

Assessing the strengths, weaknesses and opportunities available to the Company
which may include an examination of the demand of the market for your goods and
services;

-

Undertaking an evaluation of the management of the Company;

-

Preparing budget projections and developing financial models with you of the
Company;

-

Identifying and evaluating with the Company candidates for a potential
Transaction;

-

Assisting Company in preparing a Selling Memorandum describing the Company and
its business for distribution to potential investors to a Transaction, which may
involve the preparation of specific additional documents individually tailored
for each potential party to a Transaction;

-

Developing strategies with you to inform and educate potential candidates for
parties to a Transaction;

-

If the Company believes such a Transaction to be desirable, in developing and
implementing a general strategy for accomplishing a Transaction or, if more than
one, a series of Transactions;

-

Advising and assisting the Company senior management in making presentations to
potential parties to Transactions;

-

Advising and assisting the Company in the course of the negotiation of a
Transaction, and in the drafting of suitable sale and purchase agreements, in
each case if appropriate; and

-

Assisting the Company, where appropriate, after the completion of a Transaction
(or Transactions), in your ongoing relationship with and obligations to
investors and/or any other relevant parties to the Transaction(s), including
(without limit) assisting Company in meeting the conditions and objectives
agreed pursuant to the Transaction(s).





Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong




--------------------------------------------------------------------------------

[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]




We will not be required to provide services other than those referred to above,
and in particular, we will not be responsible for providing or arranging loan
facilities or underwriting services.




3.

Appointment as Consultant Only




For the sake of clarity, our appointment is one of Consultant and we are not an
agent of this company, except as may be specifically granted by way of Power of
Attorney in our favour from time to time.  Accordingly, by accepting the
appointment as Consultant we undertake that we will not hold our self out as an
agent of the company to any third party in connection with any transaction or
undertaking whatsoever, except where the Company has expressly authorised us to
act as such.




4.

Confidentiality




All material non-public information concerning you or your business which is
given to us by or on your behalf will be used solely in the course of the
performance of our services hereunder and will be treated confidentially by us
so long as it remains non-public. The obligations under this paragraph shall
terminate on the second anniversary of the date of the termination of our
engagement under this agreement.




5.

Fees




You will pay us for our services equal to the following amounts, calculated
solely with respect to the cash proceeds of Transactions for which we have
provided the consultancy services as mentioned in Article 2:




5.1

Cash Fee of $750,000.

5.2

2,137,284 common stock warrants (“Warrants”’), exercisable at $0.30 per share,
which shall vest immediately and expire after five (5) years from the date of
this Agreement.





Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong




--------------------------------------------------------------------------------

[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]




5.3

1,000,000 restricted common stock shares of the Company (“Restricted Shares”).

  

5.4

The Warrants and Restricted Shares  will not be registered under the Securities
Act of 1933, as amended. The Warrants will have requisite “piggy-back”
registration rights. We represent and acknowledge that we have read and
understand the Selling Memorandum, and that we are acquiring the Warrants and
Restricted Shares as investment for our own account, and not for the purpose of
a distribution. We also acknowledge that certificates representing the Warrants
and Restricted Sharesns will bear a legend substantially as follows:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES   LAWS AND NEITHER THE
SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND
SUCH LAWS WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”




6.

Offering Terms




The Offering will commence June 8, 2019 and will finish August 1, 2019

There will be multiple closings.




$3,000,000 / 20,000,000 shares at $0.15 with the option to go to $5,000,000 /
33,333,333 shares




25% warrant coverage on the first $1,000,000 … two year cash warrant exercisable
at $0.30











Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong




--------------------------------------------------------------------------------

[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]







7.

Termination of this Agreement




This Agreement may be terminated by either party at any time with or without
cause by written notice given by one party to the other. We will remain entitled
to any fee for an approved transaction above up until 12 months after
termination of this Agreement, after which term we will not be entitled to any
compensation, payment or other remuneration on basis of this Agreement.




8.

Publicity




In the event of the Closing of any Transaction we shall have the right at our
own expense to disclose our participation in such Transaction, subject to your
consent with respect to both the content and timing of that disclosure.




9.

Indemnity




You agree to indemnify and hold harmless each and every Relevant Person to the
full extent lawful against any and all claims, losses, damages, liabilities,
costs and expenses as incurred (including all reasonable fees and expenses of
counsel and all reasonable travel and other out of pocket expenses incurred) in
connection with the investigation of, preparation for, and defence of any
pending or threatened claim or any litigation or other proceedings arising
therefrom, whether or not litigation is filed and whether or not any Relevant
Person is made a party, arising out of or related to any actual or proposed
Transaction or our engagement hereunder; provided there shall be excluded from
such indemnification any claims, losses, damages, liabilities, costs or expenses
that arise primarily out of or are based primarily upon any action or failure to
act by us (other than an action or failure to act undertaken at your request or
with your express written consent) that is found in a final judicial
determination (or a settlement equivalent thereto) to constitute our bad faith,
wilful misconduct or gross negligence.








Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong




--------------------------------------------------------------------------------

[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]




You will not without prior written consent settle any litigation relating to our
engagement hereunder unless such settlement includes an express, complete and
unconditional release of each Relevant Person with respect to all claims
asserted in such litigation or relating to our engagement hereunder, such
release to be set forth in any instrument signed by all the parties to such
settlement.




10.

Our duties




You agree and understand that we have been engaged by you and you alone and our
engagement is not to be deemed to be on behalf of and nor is it intended to
confer rights upon any other person including any shareholder, partner or other
owner of you or any person not a party to the agreement set out in this letter
as against us or any Relevant Person. Unless otherwise expressly agreed, no one
other than you is authorised to rely on your engagement of us in any statements,
advice, opinions or conduct by us and you will not disclose such statements,
advice, opinions or conduct to others (except your professional advisers as
required by law). Our role herein is that of an independent consultant, nothing
herein is intended to create or shall be construed as creating any fiduciary
relationship between us or any partnership between us.




11.

Disclosure




We have no obligation to disclose any information to you. You shall have no
entitlement to share or participate in any revenues we derive from any
engagement we may under take.




12.

Miscellaneous




Nothing in this letter is intended to confer any benefit on any third party
(whether referred to herein by name, class, description, or otherwise) or any
right to enforce the terms contained in this letter.








Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong




--------------------------------------------------------------------------------

[ex10_3apg2001.jpg] [ex10_3apg2001.jpg]




We trust that you will find the above terms acceptable and look forward to
receiving confirmation of your acceptance of the same by signing the statement
at the bottom of this letter and returning the same to us as soon as possible.




13.

Jurisdiction




This letter and the agreement constituted by our acceptance hereof shall be
governed by English Law and you hereby agree to submit to the jurisdiction of
the English Courts.




14.

Acceptance




Please confirm your acceptance of our engagement on the terms set out in this
letter by signing, dating and returning the attached copy. The top copy is for
you to keep for your records.







Yours sincerely,







……………………………….…………….……                   Date: …………………………………………………

For and on behalf of

Falcon Capital Partners Limited







We hereby confirm your engagement on and accept the terms and conditions as set
out above.







………………………………………….……….                   Date:
.....................................................

Weyland Tech

By: Brent T. Suen

Its: Chief Executive Officer





Registered Office: Room 501, The Lucky Building, 39 Wellington Street, Central,
Hong Kong


